         Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 1 of 26




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


JASON ROBERT F.,1                                 3:20-cv-00201-BR

             Plaintiff,                           OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

             Defendant.

KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

SCOTT ASPHAUG
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021



     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 2 of 26



MICHAEL W. PILE
Acting Regional Chief Counsel
KATHERINE B. WATSON
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2139

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Jason Robert F. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's applications

for Disability Insurance Benefits (DIB) and Supplemental Security

Income (SSI) under Titles II and XVI of the Social Security Act.

This Court has jurisdiction to review the Commissioner's final

decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed applications for DIB and SSI on April 26,

2016, alleging a disability onset date of April 30, 2008.

Tr. 234, 238.1      The application was denied initially and on

reconsideration.       An Administrative Law Judge (ALJ) held a


     1
       Citations to the official transcript of record filed by
the Commissioner on September 15, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21    Page 3 of 26



hearing on April 30, 2018, and a supplemental hearing on

October 3, 2018.     Tr. 13-47, 48-70.     Plaintiff was represented by

an attorney at both hearings.      At the initial hearing Plaintiff

amended his alleged onset date to December 31, 2012, and

Plaintiff and a vocational expert (VE) testified.             At the

supplemental hearing Plaintiff and a medical expert testified.

     The ALJ issued a decision on December 28, 2018, in which she

found Plaintiff is not disabled, and, therefore, Plaintiff is

not entitled to benefits.     On December 4, 2019, that decision

became the final decision of the Commissioner when the Appeals

Council denied Plaintiff's request for review.              Tr. 1-6.   See

Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on April 17, 1973, and was 45 years old

at the time of both hearings.      Tr. 234.    Plaintiff has a college

degree.   Tr. 127.   The ALJ found “the record does not contain

sufficient evidence about [Plaintiff’s] past relevant work to

make a finding at the fourth step.”        Tr. 132.

     Plaintiff alleges disability due to “multiple back

surgeries; botched back surgery; difficulty moving, standing,

sitting, walking; sciatic nerve pain in both legs; discogenic

pain in all 4 limbs, neck and back; HEP; bad headaches; [and]

problems sleeping due to pain.”      Tr. 96.


3 - OPINION AND ORDER
      Case 3:20-cv-00201-BR   Document 27    Filed 03/16/21   Page 4 of 26



     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.        After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.     See Tr. 128-31.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate his

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”              42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.

42 U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec.

Admin., 682 F.3d 1157, 1161 (9th Cir. 2012).           Substantial

evidence is “relevant evidence that a reasonable mind might


4 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 5 of 26



accept as adequate to support a conclusion.”          Molina, 674 F.3d.

at 1110-11 (quoting Valentine v. Comm’r Soc. Sec. Admin., 574

F.3d 685, 690 (9th Cir. 2009)).     "It is more than a mere

scintilla [of evidence] but less than a preponderance."              Id.

(citing Valentine, 574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.             Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).             Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

5 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 6 of 26



2007).   See also 20 C.F.R. § 404.1520.       Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

See also Keyser v. Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th

Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.            20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).         See also Keyser, 648

F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser, 648

F.3d at 724.     The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).              The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a


6 - OPINION AND ORDER
     Case 3:20-cv-00201-BR    Document 27   Filed 03/16/21   Page 7 of 26



regular and continuing basis despite his limitations.              20 C.F.R.

§§ 404.1520(e), 416.920(e).       See also Social Security Ruling

(SSR) 96-8p.   “A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."              SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.         Taylor v. Comm’r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.       20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.             Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).    The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.       If the Commissioner meets this burden,

the claimant is not disabled.       20 C.F.R. §§ 404.1520(g)(1),


7 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27    Filed 03/16/21   Page 8 of 26



416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity after his December 31, 2012, amended

alleged onset date.   Tr. 124.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease, fibromyalgia, and

kidney disease.   Tr. 125.    The ALJ found Plaintiff’s impairment

of depression is not severe.     Tr. 125.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period do not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.      Tr. 126.      The ALJ found

Plaintiff has the RFC to perform sedentary work except:

           [Plaintiff] can occasionally climb ramps and
           stairs but never climb ladder[s], ropes or
           scaffolds. [Plaintiff] can occasionally balance,
           stoop, kneel, crouch and crawl. [Plaintiff] can
           occasionally reach overhead and can frequently
           reach in all other directions. [Plaintiff] should
           not have concentrated exposure to extreme
           temperatures, vibration, pulmonary irritants, or
           hazards.

Tr. 126.

     At Step Four the ALJ concluded “the record does not contain

sufficient evidence about [Plaintiff’s] past relevant work to

make a finding at the fourth step.         Therefore, the undersigned


8 - OPINION AND ORDER
      Case 3:20-cv-00201-BR    Document 27   Filed 03/16/21   Page 9 of 26



proceeds to the fifth step of the sequential evaluation process

without making a finding in terms of the claimant's past relevant

work.”   Tr. 132.

     At Step Five the ALJ found Plaintiff can perform jobs that

exist in significant numbers in the national economy.               Tr. 132.

Accordingly, the ALJ found Plaintiff is not disabled.



                                 DISCUSSION

     Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the

opinion of Howard Shapiro, M.D., reviewing physician; and

(3) found at Step Five that Plaintiff can perform jobs that exist

in significant numbers in the national economy.

I.   The ALJ did not err when she partially rejected Plaintiff’s
     testimony.

     Plaintiff alleges the ALJ erred when she partially rejected

Plaintiff’s testimony.        The ALJ engages in a two-step analysis to

determine whether a claimant's testimony regarding subjective

pain or symptoms is credible.

     “First, the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment

‘which could reasonably be expected to produce the pain or other

symptoms alleged.’”     Garrison v. Colvin, 759 F.3d 995, 1014 (9th

Cir. 2014)(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36

(9th Cir. 2007)).   The claimant need not show her “impairment

9 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21    Page 10 of 26



could reasonably be expected to cause the severity of the symptom

she has alleged; she need only show that it could reasonably have

caused some degree of the symptom.”        Garrison, 759 F.3d at 1014

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).

A claimant is not required to produce “objective medical evidence

of the pain or fatigue itself, or the severity thereof.”

Garrison, 759 F.3d at 1014.

     If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, “the

ALJ can reject the claimant's testimony about the severity of her

symptoms only by offering specific, clear and convincing reasons

for doing so.”    Garrison, 759 F.3d at 1014-15.            See also Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)(same).

General assertions that the claimant's testimony is not credible

are insufficient.    Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

2007).    The ALJ must identify “what testimony is not credible and

what evidence undermines the claimant's complaints.”              Id.

(quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     At the first hearing Plaintiff testified he suffers from

back pain and his “entire spine gets extremely stiff, very fast.”

Tr. 33.   Plaintiff also stated he has “been getting terrible

headaches for the last five years.”        Tr. 30.     His headaches can

be “atrocious,” “come in waves,” and “go on for hours.”               Tr. 30.

Plaintiff testified he stopped working in April 2008 because he


10 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 11 of 26



was “sneaking out [of work] early, like around 3:00/3:30 [due to

extreme pain,] . . . [he] got caught[,] and they resigned [him].”

Tr. 33.   Plaintiff noted “by the end of the afternoon . . . [he]

couldn’t be [at work]” because of his “extreme pain.”              Tr. 33.

Plaintiff testified he worked as a Lyft driver “two or three

hours” at a time for about fifteen hours per week.             Tr. 23-24.

Plaintiff stated the “biggest barrier to increasing that to a

full-time workload” was his back pain that “comes in waves.”

Tr. 34.   When he “overwork[s], and [the pain] hits [him], it

takes [him] down for a while.”      Tr. 34.     Plaintiff stated he also

cannot “travel very well.”      Tr. 30.    Plaintiff noted he had “not

really been getting any treatment” for his back other than doing

Feldenkrais exercises, which is “a form of yoga,” since 2011.

Tr. 35.   Plaintiff stated he “wasn’t sure” why he has not tried

any kind of steroid injections, but his doctors had not

“suggested those.”    Tr. 36.

     At the second hearing Plaintiff testified he continued to

drive for Lyft “between 10 and 15 hours a week.”            Tr. 64-65.

Plaintiff noted, however, his symptoms had become worse since the

first hearing.   Plaintiff stated his “symptoms are moving more

into [his] neck, which is causing headaches and sleeplessness,”

and “those symptoms make everything less dealable, as far as

being really tired.”    Tr. 67.    Plaintiff noted at times he is

“forced out of bed” by stiffness, headaches, and “acute pain.”


11 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21    Page 12 of 26



Tr. 67.

     Although the ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms,” Plaintiff’s statements “concerning the intensity,

persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence

in the record.”   Tr. 128.     The ALJ noted Plaintiff has had only

conservative treatment.      In fact, the record reflects Plaintiff

did not undergo any treatment from December 31, 2012, through

January 2017 other than a single consultative examination in

August 2016.   Tr. 129, 429, 536.     In addition, although Plaintiff

stated he does Feldenkrais exercises, the record does not reflect

Plaintiff received any treatment that included Feldenkrais

exercises.   Moreover, Plaintiff did not follow through with

treatment referrals or recommendations.         For example, Plaintiff

attended one physical-therapy session in March 2017, but he did

not continue because he “felt that one appointment was

exacerbating his symptoms.”      Tr. 518.    Instead Plaintiff

“continued with Feldenkrais method.”        Tr. 518.        Similarly, on

April 13, 2018, Steven Day, M.D., treating neurologist, noted he

was “unable to provide a neurological explanation for

[Plaintiff’s] diffuse chronic pain,” and he did not have “any

additional recommendations in terms of workup or evaluation.”

Tr. 586.   Plaintiff requested a second opinion and his treating


12 - OPINION AND ORDER
     Case 3:20-cv-00201-BR    Document 27   Filed 03/16/21   Page 13 of 26



physician, Ann Valente, M.D., referred him to “[t]he Oregon

Clinic or OHSU Neurology (depending on insurance approval) for a

second opinion.”   Tr. 641.      Plaintiff, however, did not follow

through with these referrals.       At the first hearing the ALJ asked

Plaintiff about the lack of treatment, and Plaintiff responded he

was not sure why he had not had other treatment.

     The record also reflects Plaintiff declined prescription

medications to treat his pain.       Tr. 509 (Plaintiff declined

flexeril or “high-dose NSAIDS”), Tr. 532 (“Discussed start of

SNRI like Cymbalta, pt prefers to stay away from medications for

now.”).   See also Burkett v. Berryhill, 732 F. App'x 547, 552

(9th Cir. 2018)(“Although Social Security Ruling 96-7 . . .

provides an ALJ ‘must not draw any inferences about an

individual's symptoms and their functional effects from a failure

to seek or pursue regular medical treatment without first

considering any explanations that the individual may provide,’

[here the plaintiff] fails to provide any explanation for her

treatment noncompliance.”).

     The ALJ also noted imaging reports do not support

Plaintiff’s testimony.       For example, Dr. Day reported in January

2018 that Plaintiff’s 2007 MRI “identified some spondylosis of

his lumbar spine . . . which might explain some lumbar mechanical

pain but otherwise his symptoms remain unexplained.”              Tr. 485.

After Plaintiff underwent an x-ray of his cervical spine and MRIs


13 - OPINION AND ORDER
      Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 14 of 26



of his thoracic and cervical spine in February and March 2018,

Dr. Day noted Plaintiff’s “spinal imaging has identified

spondylitic changes which certainly could explain some degree of

his spinal pain but the findings do not explain his more diffuse

myalgias and neuropathic pains.       Notably, visualized muscles do

not have the appearance of a myopathy or myositis.”              Tr. 558.

Plaintiff underwent electrodiagnostic testing in April 2018,

after which Dr. Day concluded Plaintiff “has radiographic

evidence of spondylosis of his spine which may be contributing to

his mid line axial pain[,] however[, it] does not explain his

diffuse symptoms.     Overall I am unable to provide a neurological

explanation for his diffuse chronic pain and I have no additional

recommendations in terms of workup or evaluation.”              Tr. 586.

      The Court concludes on this record that the ALJ did not err

when she partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of his symptoms

during the relevant period because the ALJ provided clear and

convincing reasons supported by substantial evidence in the

record for doing so.

II.   The ALJ did not err when she partially rejected
      Dr. Shapiro’s opinion.

      Plaintiff asserts the ALJ erred when she partially rejected

the opinion of Dr. Shapiro, reviewing physician.

      A nonexamining physician is one who neither examines nor

treats the claimant.     Lester, 81 F.3d at 830.         "The opinion of a

14 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 15 of 26



nonexamining physician cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of either an

examining physician or a treating physician."           Id. at 831.         When

a nonexamining physician's opinion contradicts an examining

physician's opinion and the ALJ gives greater weight to the

nonexamining physician's opinion, the ALJ must articulate his

reasons for doing so.     See, e.g., Morgan v. Comm'r of Soc. Sec.

Admin, 169 F.3d 595, 600-01 (9th Cir. 1999).           A nonexamining

physician's opinion can constitute substantial evidence if it is

supported by other evidence in the record.          Id. at 600.

     Dr. Shaprio testified as a medical expert at the second

hearing.   Dr. Shapiro noted he reviewed Plaintiff’s medical

record and concluded Plaintiff suffered from several “unrelated

problems”:

             [L]ow hypothyroidism; he has high blood pressure;
             he has a modest degree of kidney disease. He also
             has fibromyalgia, and he has a decline of an
             injury from 2002. And then this . . . injury has
             resulted, apparently, in mild involved [sic] in
             his cervical spine. And he has problems with
             lower back pain, with his herniated disc, at T12,
             in [2001]. He also had an [INAUDIBLE] at L5 and
             S1. And then he had surgery, for the latter
             problem, in 2004, and couldn’t do much because of
             pain and his symptoms. And now, [he has] had a
             variety of treatment, and as was mentioned by his
             advocate, treatment of more than two years of the
             commonplace treatment, and those have afforded him
             some measure of improvement. However, the
             problems remain. New conduction studies have been
             normal. Impression turns up as whether or not
             could reflect [sic]. But historically, this
             appears to be 1.04C. Going over to that, to 2002,


15 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 16 of 26



             and so I think that this gentleman meets that
             listing.

Tr. 57-58.    The ALJ asked Dr. Shapiro what, if any, functional

limitations Dr. Shapiro “would find [to be] appropriate” as to

Plaintiff’s ability to stand, walk, lift, and bend.             Tr. 61.     The

ALJ then engaged in the following exchange with Dr. Shapiro:

             [Dr. Shapiro]: I think that he has sufficient, at
                            least, subjective disability; that
                            he really is not employable.

             [ALJ]:          And what do you mean by subjective
                             disability?

             [Dr. Shapiro]: Well, the pain persists.

Tr. 61.   Ultimately Dr. Shapiro stated he believed Plaintiff

             can stand for one hour at a time, and for two
             hours in a day; he can walk for a half-an-hour at
             a time, and one hour in a day; and he can sit for
             two hours at a time, and four hours in a day. And
             I think that he’s able to lift 20 pounds
             occasionally and 10 pounds frequently; could carry
             those same amounts. I think that he is -- has no
             difficulty with hand movement or grasp or fine
             movement, with either hand. He is able to reach
             to a level of his shoulders, but not above his
             shoulders. He’s not able to go up on ladders or
             scaffolding. He’s not able to be at unprotected
             heights or to be with machinery; or to walk on
             uneven ground. . . . [I]n terms of ability to
             walk on ramps or a few steps, yes, he can. In
             terms of environmental limitations, he has none.
             And in terms of his ability to assume postures,
             he’s able to bend, occasionally. He’s not able to
             stoop, to kneel, or to crawl.

Tr. 62.   Plaintiff’s counsel asked Dr. Shapiro whether he

believed Plaintiff would miss two or more days of work per month

due to pain, and Dr. Shapiro responded Plaintiff “would not be


16 - OPINION AND ORDER
     Case 3:20-cv-00201-BR    Document 27   Filed 03/16/21   Page 17 of 26



able to work, on the basis of his symptoms of pain.”              Tr. 63.

     The ALJ gave “little weight” to Dr. Shapiro’s assessment

that Plaintiff meets Listing 1.04C.2        The ALJ, however, gave

“some weight” to Dr. Shapiro’s “overall assessment of

[Plaintiff’s] standing, walking, lifting and carrying

restrictions that seem consistent with sedentary exertional

work,” but the ALJ found “Dr. Shapiro overstate[d] [Plaintiff’s]

postural limitations.”       Tr. 130.

     The ALJ also noted Dr. Shapiro’s assessment regarding

Plaintiff’s limitations in standing, walking, lifting, and

carrying were inconsistent with the results of Plaintiff’s MRIs

and x-rays as well as the relatively benign objective

examinations.   For example, although Plaintiff’s examinations

reflected he had reduced range of motion, they also reflected he

had full strength, normal gait, and no neurological deficits.

See, e.g., Tr. 391, 429-30, 440, 477, 484-85, 514, 519, 525, 689.

In addition, although Dr. Shapiro stated Plaintiff could “walk

. . . up a few steps” and should never walk on uneven surfaces,

stoop, kneel, or crawl, the record reflects Dr. Valente

recommended in January 2017 that Plaintiff “increase aerobic

exercise to 150 minutes a week.         Try taking the Alameda Steps

trail.”   Tr. 538.   In addition, the ALJ noted Feldenkrais



     2
        Plaintiff does not challenge the ALJ’s finding regarding
Dr. Shapiro’s opinion as to Listing 1.04.

17 - OPINION AND ORDER
     Case 3:20-cv-00201-BR    Document 27   Filed 03/16/21   Page 18 of 26



exercises include stooping, kneeling, and crawling positions.

     The Court concludes on this record that the ALJ did not err

when she partially rejected Dr. Shapiro’s opinion because the ALJ

provided clear and convincing reasons supported by substantial

evidence in the record for doing so.

III. The ALJ’s partial error at Step Five was harmless.

     Plaintiff asserts the ALJ erred at Step Five when she found

Plaintiff can perform jobs that exist in significant numbers in

the national economy.

     As noted, if the Commissioner reaches Step Five, he must

determine whether the claimant is able to do any other work that

exists in the national economy.       20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.             Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).   The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.       If the Commissioner meets this burden,

the claimant is not disabled.       20 C.F.R. §§ 404.1520(g)(1),

416.920(g)(1).

     The ALJ found Plaintiff could perform the jobs of Addresser,

Charge-Account Clerk, and Elections Clerk.           Plaintiff asserts the


18 - OPINION AND ORDER
      Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21    Page 19 of 26



ALJ erred when he reached those conclusions because the job of

Addresser is obsolete, there are not enough Charge-Account Clerk

jobs in the national economy to constitute a “significant

number,” and the record is unclear as to whether the job of

Elections Clerk is “regular and continuing.”

      A.   Addresser Job

           At the first hearing the VE testified an individual

with Plaintiff’s limitations could perform the job of Addresser,

which has approximately 6,000 jobs nationally.               The VE relied on

the Dictionary of Occupational Titles (DOT) and his “thirty years

as a rehab counselor [and] 15 [years] as an employer.”                Tr. 40,

42.   The ALJ, relying on the VE’s testimony, found Plaintiff

could perform the job of Addresser.         The DOT defines the job of

Addresser as follows:     “Addresses by hand or typewriter,

envelopes, cards, advertising literature, packages, and similar

items for mailing.     May sort mail.”      DOT 209.587-010.         As noted,

Plaintiff asserts the ALJ erred when he reached that conclusion

because courts have found the Addresser job is obsolete.                As one

court explained:

                 Plaintiff contends that the job of addresser is
                 obsolete. While the VE testified that there were
                 8,000 of these positions nationally, the SSA in
                 May 2011 has found that the job was obsolete and
                 did not exist in sufficient numbers in the
                 national economy. Id.; see also Mark Trepani &
                 Deborah Harkin, Soc. Sec. Admin., Occupational and
                 Medical-Vocational Claims Review Study at 7 (May
                 2011)(identifying jobs that “[i]t is doubtful
                 . . . currently exist in significant numbers in

19 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 20 of 26



                our economy”). Defendant responds that the Ninth
                Circuit found in Gallo v. Comm'r of Soc. Sec.
                Admin., an unpublished decision, that the ALJ was
                “entitled to rely on the VE's testimony that the
                Addresser job exists in significant numbers in the
                national economy.” 449 Fed. App’x 648, 650 (9th
                Cir. 2011).

                Gallo is not binding on the Court, and the Court
                finds the district court's reasoning in Skinner v.
                Berryhill more persuasive. No. CV 17-3795-PLA,
                2018 WL 1631275 (C.D. Cal. Apr. 2, 2018). There,
                the court explained that “it is not unreasonable
                to assume that the occupation of ‘addresser,’
                which – as described by the DOT – provides for
                addressing envelopes by hand or by typewriter, is
                an occupation that has significantly dwindled in
                number since 1991 in light of technological
                advances.” Id., at *6. Thus, “a reasonable mind
                would not accept the VE's testimony that there are
                over 3,000 such positions in the region of
                California alone, or even that there are over
                10,000 in the national economy.” Id. The Skinner
                court also pointed to the SSA's May 2011 study as
                “cast[ing] additional doubt on the reliability and
                credibility of the VE's testimony and on the ALJ's
                conclusion that ‘addresser’ jobs exist in
                significant numbers.” Id. Further, Skinner
                specifically addressed Gallo, noting that there,
                the plaintiff had not provided any evidence in
                support of the argument that the addresser job did
                not exist in significant numbers. Id., at *7. In
                contrast, the Skinner plaintiff had provided the
                court with such evidence, including the May 2011
                study. Id.

Bazan v. Berryhill, No. 18-CV-01224-KAW, 2019 WL 4751874, at *8

(N.D. Cal. Sept. 30, 2019).      See also Candice E. v. Berryhill,

No. 6:18-CV-01261-YY, 2019 WL 2550318, at *5 (D. Or. June 20,

2019)(finding ALJ “erred in relying on the VE's testimony that

plaintiff could perform the job[] of addresser” because that job

is obsolete); Skinner v. Berryhill, No. CV 17-3795-PLA, 2018 WL


20 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 21 of 26



1631275, at *5-6 (C.D. Cal. Apr. 2, 2018)(same); Scott v. Colvin,

No. 14-cv-04051-EDL, 2015 WL 11438598, at *13 (N.D. Cal. Dec. 9,

2015)(same); Burney v. Berryhill, 276 F. Supp. 3d 496, 500

(E.D.N.C. 2017).

          The Court finds Bazan, Skinner, and Candice E. to be

well-reasoned and adopts that reasoning.         Accordingly, the Court

concludes the job of Addresser is obsolete, and, therefore, the

ALJ erred at Step Five when she found that job exists in

significant numbers in the national economy.

     B.   Charge-Account Clerk

          At the first hearing the VE testified an individual

with Plaintiff’s limitations could perform the job of Charge-

Account Clerk, which has 1,500 jobs nationally.             Plaintiff

asserts 1,500 jobs is not a “significant number” of jobs and,

therefore, the ALJ erred when she concluded Plaintiff is not

disabled because he could perform that job.

          42 U.S.C. § 423(d)(2)(A) provides:

                An individual shall be determined to be under a
                disability only if his physical or mental
                impairment or impairments are of such severity
                that he is not only unable to do his previous work
                but cannot . . . engage in any other kind of
                substantial gainful work which exists in the
                national economy. . . . [W]ork which exists in
                the national economy means work which exists in
                significant numbers either in the region where
                such individual lives or in several regions of the
                country.

Citation omitted.    Although the Ninth Circuit has “never set out


21 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 22 of 26



a bright-line rule for what constitutes a ‘significant number’ of

jobs,” a “comparison to other cases is instructive.”             Beltran v.

Astrue, 700 F.3d 386, 389 (9th Cir. 2012).         In Beltran the Ninth

Circuit noted it has held “an ALJ erred in finding a significant

number of jobs where the jobs were ‘very rare’ or generally

unavailable to the claimant due to his limitations.”             Id. at 389

(quoting Walker v. Mathews, 546 F.2d 814, 820 (9th Cir. 1976)).

The Ninth Circuit concluded in Beltran that “this is precisely

the situation in Beltran's case.      The ALJ found that there

existed only 135 jobs regionally or 1,680 jobs nationally that

[the plaintiff] could perform.”      Beltran, 700 F.3d at 389.              The

court, therefore, concluded the ALJ erred when he found the

plaintiff could perform a significant number of jobs in the

national economy.    Id. at 390.    In De Rivera v. Berryhill,

710 F. App'x 768, 769 (9th Cir. 2018), the VE testified there

were “approximately . . . 5,000 [conveyor-line bakery worker]

jobs nationally.”    The Ninth Circuit concluded “[a]lthough we

have never set out a bright-line rule for what constitutes a

significant number of jobs, it is not clear that these amounts

are sufficient.”    Id. (quotations omitted).        In Gutierrez v.

Commissioner of Social Security the Ninth Circuit concluded “the

ALJ's finding that 25,000 national jobs is sufficient presents a

close call,” but ultimately the court concluded this was a

significant number of jobs and satisfied the Commissioner’s


22 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 23 of 26



burden at Step Five.    740 F.3d 518, 528-29 (9th Cir. 2014).

          The Court notes the Ninth Circuit concluded in Beltran

that 1,500 jobs nationally is insufficient, and 1,500 jobs is

less than one-third of the number of jobs that the Ninth Circuit

found to be insufficient in De Rivera.         The Court, therefore,

concludes the ALJ erred at Step Five when she concluded the job

of Charge-Account Clerk exists in significant numbers in the

national economy.

     C.   Elections Clerk

          At the first hearing the VE testified an individual

with Plaintiff’s limitations could perform the job of Elections

Clerk, which has 210,000 jobs nationally.          Plaintiff’s counsel

then engaged in the following exchange with the VE:

                BY THE ATTORNEY:

                Q.     With regard to elections clerk and the job
                       numbers with regard to that, would you not
                       agree that an elections clerk position, the
                       job numbers would, at the very least,
                       fluctuate throughout the course of the year?

                A.     No, those are full-time jobs, the numbers I
                       gave you.

                Q.     Could you describe what an elections clerk
                       would do outside of an elections season?

                A.     Election offices are open every day,
                       everywhere. They help people sign up for
                       voting; they ask questions about different
                       situations regarding pamphlets; voting,
                       voting areas. That’s basically it.

                Q.     So you’re saying that that’s not seasonal,
                       essentially?

23 - OPINION AND ORDER
      Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 24 of 26



                  A.   I am saying those numbers I gave you are
                       . . . for full-time work only, Counsel.

Tr. 43.

            Plaintiff asserts the ALJ erred when she relied on the

VE’s testimony as to the      Elections-Clerk job because the VE did

not “directly answer whether the number of elections clerk jobs

would fluctuate throughout the course of the year.”              Pl.’s Br. at

19.   Plaintiff notes although the VE testified the job numbers he

provided were for “full-time work only,” the question is not

whether the job is full-time, but instead whether it is regular

and continuing.    Plaintiff relies on De Perez v. Comm'r, No. 1:17

CV-00404-JDP, 2018 WL 3473967, at *7 (E.D. Cal. July 18, 2018),

to support his position.

            In De Perez the VE testified the plaintiff could

perform the job of Elections Clerk.         The plaintiff asserted the

ALJ erred when he relied on the VE’s testimony because the DOT

defines the job of Elections Clerk as one in which a person

performs “any combination of the following duties during

elections.”    DOT 205.367-030.     The plaintiff asserted “work that

occurs during elections differs from work occurring on a regular

and continuing basis, and so an apparent conflict existed between

the VE's testimony and the DOT that the ALJ had a duty to

resolve.”     De Perez, 2018 WL 3473967, at *7.         The court

                  agree[d] . . . the DOT's description of an
                  election clerk, which references work occurring
                  “during elections,” appears to portray a position

24 - OPINION AND ORDER
      Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 25 of 26



                 that is not “regular and continuing.” An apparent
                 conflict thus existed between the VE's testimony
                 and the DOT, and the ALJ had a duty to request a
                 reasonable explanation from the VE for this
                 conflict before relying on the VE's testimony to
                 support his conclusion that De Perez is not
                 disabled.

Id.

           Here, however, unlike in De Perez, the VE explained the

apparent conflict between the VE’s testimony and the DOT.

Specifically, the VE responded to counsel’s question “Could you

describe what an elections clerk would do outside of an elections

season?” and noted “[e]lection offices are open every day,

everywhere.   They help people sign up for voting; they ask

questions about different situations regarding pamphlets; voting;

voting areas.”    The Court concludes this testimony, in

combination with the VE’s statement that the numbers he provided

were for full-time work, is sufficient to resolve any apparent

conflict between the VE’s testimony and the DOT.             The Court,

therefore, concludes the ALJ did not err when she found Plaintiff

could do work that exists in significant numbers in the national

economy as an Elections Clerk.

      Accordingly, the Court concludes on this record that the ALJ

erred in part at Step Five, but that the error was harmless

because the ALJ concluded Plaintiff can perform the job of

Elections Clerk, which exists in significant numbers in the

national economy.


25 - OPINION AND ORDER
     Case 3:20-cv-00201-BR   Document 27   Filed 03/16/21   Page 26 of 26



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 16th day of March, 2021.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




26 - OPINION AND ORDER
